On behalf of my delegation, I would like to congratulate the President on his election to lead the General Assembly at its seventy- second session and to assure him that he has the full support and cooperation of the Barbados delegation as he undertakes his important duties. I would also like to take this opportunity to commend his predecessor in the presidency, Mr. Peter Thomson, for his able leadership of the Assembly during the seventy-first session. He has been a worthy exemplar of the valuable contribution that small island developing States (SIDS) can make to international organizations, and we are pleased that he will continue to serve the international community.
The theme of this year’s general debate, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, is a reminder of the purposes and principles that the Organization has embraced from its inception and that are enshrined in the Charter of the United Nations. It brings into sharp focus our responsibility to pursue the best interests of the people who occupy planet Earth. For if we fail to advance the causes of security, sustainable development and human rights together, none of them will succeed.
I stand before this organ for the eighth time. On each occasion that I have addressed the nations gathered here, I have issued a caution about the ramifications of unchecked climate change and highlighted the existential threat facing vulnerable small island developing States such as Barbados. In his first address to the General Assembly, in 2008 (see A/63/PV.12), the then Prime Minister of Barbados, the late David Thompson, described the Caribbean as a region at the epicentre of the global climate crisis. Citing scientific evidence and the devastating effects of climate change that were already evident in the region, he told the Assembly that failure to take urgent, ambitious and decisive action would be nothing short of reckless indifference.
Seven years later, the current Prime Minister of Barbados, Mr. Freundel Stuart, reminded the world that
“none of the nations represented in this Assembly will enjoy sustainable prosperity if we continue to abuse the environment that we hold in sacred trust for future generations. [...] The very existence of small island States like those in the Caribbean and the Pacific could be imperilled if current trends are not halted or reversed.” (A/66/PV.22, p. 45)
Many leaders from small island developing States have also consistently warned of the inherent danger of inaction, or insufficient action, to reduce global emissions. Such failures to act imperil lives, livelihoods and the very existence of sovereign States. Year after year, our leaders have warned of the escalating costs of responding to the effects of climate change and of the fact that decades of development gains could easily be washed away in a few hours by an extreme weather event. We have also endured the persistent and frustrating challenge of gaining access to the resources we need to strengthen our resilience and protect our peoples from the ravages of climate change. That is of course owing to a narrow focus on per capita income on the part of donors and international development banks and agencies.
The clarion call from the Caribbean has been ignored, and today we are witnessing the results of that reckless indifference. I regret the fact that I must today report not merely the potential threat that climate change poses to the globe, but rather its destructive impact. I am referring in particular to the utter devastation that we are seeing in several small island developing States in the Caribbean that have been overwhelmed by an unprecedented wave of hurricanes. On Saturday, 16 September, when I arrived in New York, the people of Antigua and Barbuda and of the Caribbean were working feverishly to restore some semblance of order to the islands shattered by Irma, the ninth named hurricane of the 2017 season. A mere two days later, in the early hours of Monday, I read with horror the pleas of the Prime Minister of Dominica when he reached out to the world to share the trauma he was experiencing as his small island was ravaged by the brutal force of nature from the eleventh hurricane in a season that has not yet ended. By the grace of God, Barbados has so far been spared, but we in the Caribbean are one family. We are brothers and sisters, and when one of us is hurting we all feel the pain.
For much of the Caribbean, tourism is the major economic sector, and it has been built on the premise of providing the world with a zone of peace and health. The threat of disease must be avoided. One possible consequence of the recent floods and serious infrastructural damage in the region is the outbreak of disease. Our ability to detect and respond to such biological threats must be strengthened. There must be bilateral and multilateral cooperation in order to minimize and eliminate such threats, and a focus on biosecurity must be part of our response. There must be attention paid to a global health security agenda. For Barbados, as an island State, the ocean is a priority. Ocean governance and the promotion and conservation of marine resources therefore represent one of our primary concerns.
The road to recovery and reconstruction for Antigua and Barbuda, Dominica and the other islands affected by this devastating hurricane season will be long and difficult. I take comfort in the spirit, will and determination of the Caribbean people. We are down but not defeated. Our neighbours in the Caribbean affected by the recent hurricanes can be assured of the full and unconditional support and solidarity of the Government and the people of Barbados. However, our friends in the international community must support the Caribbean region on its journey to rebuild the affected islands. We are all morally obligated to do so. In that regard, I call on the President of the World Bank and on the Secretary-General to convene an international pledging conference on the recovery and reconstruction of the Caribbean islands affected by Hurricanes Irma and Maria. I urge all Member States to support the recovery and rebuilding of the Caribbean.
For Barbados and other SIDS, whether in the Caribbean, the Pacific, Asia or Africa, climate change is a matter of life and death. It is not an issue for sterile debates and endless meetings. For our people, it is about the loss of life and livelihood. For our economies, heavily dependent on tourism, it is about a cycle of constant recovery and rebuilding, which is a serious impediment to sustainable development. Barbados remains committed to ambitious action on climate change. We continue to support the implementation of the Paris Agreement on Climate Change, and we view the Secretary-General’s proposal for a climate summit in 2019 as an important opportunity to take stock and give additional impetus where necessary. Barbados’s support for global action on climate change is one part of its overall policy of promoting and protecting the environment. We have taken concrete steps towards building a resource-efficient green economy that is integrated into our national framework for sustainable development.
Barbados would like to take this opportunity to convey its solidarity with the Government and the people of Mexico, who are suffering the painful effects of two deadly earthquakes in quick succession.
A key element of this year’s theme is striving for peace. Barbados is a democratic, peace-loving nation. Last year my country celebrated the fiftieth anniversary of its independence, which was gained through negotiation and mutual agreement. We cherish and nurture our political and social stability, based on our history of more than 375 years of unbroken parliamentary Government. We believe that peace is an indispensable prerequisite for sustainable human, social and economic development. For us, it is an essential pillar that supports the national mission of the Government of Barbados, which is based on achieving sustainable economic and social development for the nation, protecting the environment, maintaining good governance and strengthening our citizens’ security. We are committed to inclusive development as a means of achieving lasting peace and stability at the national and international levels.
We regret that there can be no peace of mind for the people of the Caribbean who must rebuild their lives and livelihoods. But the mission of the United Nations is to secure global peace. We were reminded by the Secretary-General at the very start of our deliberations that “[w]e are a world in pieces. We need to be a world at peace” (see A/72/PV.3). Each and every member of the international community has an obligation to support efforts and take action to create an environment in which peace can flourish. The countries of Latin America and the Caribbean have declared the Caribbean as a zone of peace. I take this opportunity to express Barbados’s unwavering support to the protection and preservation of the territorial integrity of our Caribbean Community sister countries Guyana and Belize.
Barbados joins other States Members of the United Nations in the effort to collectively address the many other diverse challenges to which the international community must find and implement solutions. In the past few years, the countries represented here have made historic international commitments, including the SIDS Accelerated Modalities of Action (SAMOA) Pathway, the 2030 Agenda for Sustainable Development and the Paris Climate Change Agreement. As an international community, we must now take action to implement those commitments if the destruction I discussed earlier in my statement is to be addressed.
In recognition of the fact that our citizens are our most precious resource, we have been resolute in taking a path of development that is people-centred. Our national policy framework aligns naturally with the philosophy guiding the 2030 Agenda for Sustainable Development, and that has facilitated our implementation efforts. The Prime Minister of Barbados has clearly emphasized the priority that Barbados accords the implementation of the Sustainable Development Goals (SDGs), including by appointing a permanent secretary in his office with a mandate and special responsibility to lead the implementation of the 2030 Agenda at the national level.
Barbados has been a consistent and vocal advocate for the treatment of SIDS as a special case for sustainable development because of their inherent natural vulnerabilities. There is a pressing need for the international community to address the specific needs and interests of SIDS in a holistic manner. They will also need effective multisectoral partnerships to assist them in implementing the SDGs.
Barbados welcomes the ongoing efforts of the United Nations to focus international attention on challenges to our oceans and on encouraging the international community to take meaningful steps to protect the marine environment. I was pleased to head the Barbados delegation to the Ocean Conference in June, and I am committed to ensuring our continued active participation on the issue. Barbados is interested in working with United Nations agencies and other international partners to develop an ocean economy trade strategy, as well as effective systems for managing our fish stocks.
Barbados has built an enviable record on the basis of its promotion of social development. Since our independence, successive Administrations have committed to targeted social policies focused on the people of Barbados. Substantial investment has been made in sectors such as education and health in order to develop a skilled, healthy and productive population. The result of that investment has been a significant improvement in Barbadians’ quality of life over the years, borne out in the United Nations Development Programme’s Human Development Index and other indices that focus on transparency, corruption, gender balance and human rights, among other things.
Promoting and protecting the human rights of all Barbadians are primary concerns for the Government of Barbados. That is in keeping with our commitment to a human rights-based approach to development and our adherence to the principles of good governance and the rule of law, as well as to ensuring that our people have the highest levels of civil, political, economic, social and cultural rights. We pay special attention to the rights of the vulnerable, including children, women and persons with disabilities. With regard to the rights of persons with disabilities, my Government, together with civil society, continues to make progress in promoting their full integration into mainstream society. Barbados wishes to participate more fully in the activities of the international community on issues of inclusiveness, and are therefore pleased to present Ms. Kerryann Ifill as a candidate for membership of the Committee on the Rights of Persons with Disabilities for the 2019-2022 term. Senator Ifill is the youngest President of the Senate ever appointed in Barbados, the first female and the first person with a disability ever to hold that office, and her candidature has been endorsed by the Caribbean Community.
The Caribbean Community has been at the forefront of United Nations initiatives to address the problem of non-communicable diseases. During this session, Barbados will work with regional and other partners to bring a greater focus to the growing challenge of childhood obesity, a serious problem that could become the next major development challenge. Barbados looks forward to the convening of the General Assembly’s third high-level meeting on non-communicable diseases, scheduled for next year. I encourage Member States to participate actively in it, as it will be an invaluable opportunity to strengthen our action on this important issue and move closer to our goal of improved health for our peoples.
Barbados would like to take this opportunity to once again express its deep concern about the possibility of its being penalized for any success that it may achieve in its development efforts. Our categorization as a middle-income country, with the concomitant restrictions on our access to international development assistance and concessionary financing, is unfair and does nothing to advance the cause of sustainable development. We reiterate our call to the international community to create an enabling global environment and partnership for development. Countries such as mine require assistance in building economic resilience; we do not need challenges such as those presented by de-risking, blacklisting and indebtedness.
Transnational crime is a major threat to international peace and security. It can take many forms — trafficking in illegal drugs, trafficking in persons, the illegal transfer of small arms and light weapons, and money- laundering. All present significant threats to our security, and Barbados reiterates its commitment to protecting the security of its people. We will remain actively engaged in cooperative mechanisms aimed at confronting and addressing such challenges.
Barbados welcomes the convening of the third Conference of States Parties to the Arms Trade Treaty (ATT). We encourage all States parties to take action to implement the Treaty and we further acknowledge the nexus between the ATT and the Sustainable Development Goals, and their contribution to the promotion of peaceful and inclusive societies.
The long-standing economic embargo on Cuba continues to be a cause for serious concern on Barbados’s part. We join the overwhelming majority of States Members of the United Nations in opposing that unilateral action and encourage constructive engagement between the two sides.
In conclusion, I would like to emphasize Barbados’s unwavering commitment to the United Nations and the principle of multilateralism. If we are truly committed to a decent life for all, people everywhere must be heard, including those in small States such as Barbados. We agree that there is need for reform in the United Nations system. However, even as the United Nations is working to reform, and thereby better equip itself to respond to today’s global challenges, due care must be taken to ensure that the process is inclusive and transparent. No Member State, particularly the most vulnerable, should be excluded in the restructuring process. Barbados supports the view that a spirit of cooperation and dialogue should be the foundation for our interaction at the multilateral level. Cooperation and dialogue represent the best means of achieving our international goals and objectives.